            Case 1:20-cv-05065-LJL Document 36 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                9/21/2020
                                                                       :
NATIONAL AUDUBON SOCIETY,                                              :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-5065 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
DAVID BERNHARDT, in his official capacity as                           :
Secretary of the Interior, U.S. Department of the Interior, :
AURELIA SKIPWITH, in her official capacity as                          :
Director of the U.S. Fish and Wildlife Service, U.S.                   :
DEPARTMENT OF THE INTERIOR, and U.S. FISH                              :
AND WILDLIFE SERVICE,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Proposed Intervenor-Defendants Borough of Avalon, Borough of Stone Harbor, and City

of North Wildwood, Cape May County, New Jersey (“Intervenors”) have filed a motion to

intervene pursuant to Fed. R. Civ. P. 24. Dkt. No. 30. That motion is unopposed. See Dkt. No.

35. It is hereby ORDERED that the motion to intervene is GRANTED. The Intervenors are

directed to refile their pleading as amended.

         It is FURTHER ORDERED that the briefing schedule in Plaintiff’s papers is approved,

which is also set forth below:

        October 2, 2020: Defendants’ and Intervenors’ respective motions to dismiss and briefs in
        support of those motions.
        November 6, 2020: Plaintiff’s combined brief in opposition to Defendants’ and Intervenors’
        motions to dismiss and in support of Plaintiff’s cross-motion for summary judgment as to
        Plaintiff’s first, third, and fourth causes of action.
        December 11, 2020: Defendants’ and Intervenors’ respective briefs in opposition to
        Plaintiff’s motion for summary judgment and in further support of their motions to dismiss.
        Case 1:20-cv-05065-LJL Document 36 Filed 09/21/20 Page 2 of 2




      January 15, 2021: Plaintiff’s reply brief in further support of its motion for summary
      judgment.


      The Clerk of Court is respectfully directed to close Dkt. No. 30.


      SO ORDERED.


Dated: September 21, 2020                           __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
